Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2022

                                      No. 04-22-00292-CR

                                    David CASTILLO, Jr.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 20-01-003847-ZCRAJA
                       Honorable Amado J. Abascal III, Judge Presiding


                                         ORDER
        The reporter’s record was due on July 11, 2022. Ms. Patricia Salinas is the court reporter
responsible for preparing, certifying, and filing the reporter’s record in this appeal. On July 7,
2022, Ms. Salinas filed a Notification of Late Record requesting an additional thirty days to file
the reporter’s record. The request is GRANTED. Ms. Salinas is ORDERED to file the reporter’s
record no later than August 5, 2022.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court